Citation Nr: 1112699	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  01-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for lumbar strain and degenerative disc disease (DDD) of L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent for decreased toe and left knee extensor strength associated with service-connected lumbar strain and DDD of L5-S1.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from January 1991 to February 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2000 rating decision in which the RO granted service connection for lumbar strain and DDD of L5-S1, and assigned an initial rating of 40 percent, effective February 17, 2000.  In December 2000, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2001, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2001.

In June 2002, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.

In March 2003, the Board determined that further evidentiary development was warranted in this case, and undertook such development pursuant to the version of 38 C.F.R. § 19.9(a)(2) (2002) and Board procedures then in effect.

However, the provision of 38 C.F.R. § 19.9 purporting to confer upon the Board the jurisdiction to consider evidence developed by the Board but not considered by the RO was later held to be invalid.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in August 2003, the Board remanded the matter to the RO for consideration of the evidence developed by the Board.  

While the case was in remand status, in an October 2003 rating decision, the RO granted a separate 10 percent rating for decreased toe and left knee extensor strength associated with the service-connected lumbar strain and DDD of L5-S1, effective June 19, 2003.  However, inasmuch as a higher rating is available for decreased toe and left knee extensor strength, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, after consideration of the evidence obtained by the Board, the RO continued to deny the claim for an initial rating in excess of 40 percent for lumbar strain and DDD of L5-S1 (as reflected in an November 2003 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration. 

In April 2006, December 2007, and November 2009, the Board again remanded the Veteran's claims to the RO, via the AMC, for further action, to include additional development of the evidence.  Following each remand, the AMC continued to deny the claims (as reflected in July 2007, July 2009, and January 2011 SSOCs, respectively), and each time returned the matters on appeal to the Board for further appellate consideration.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in March 2009, the Veteran granted a power-of-attorney in favor of private attorney Heather E. Vanhoose, with regard to the claims on appeal.  The Veteran's current attorney has submitted a written statement on his behalf.  The Board recognizes the change in representation.

For the reason expressed below, the matters on appeal are, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In February 2011, the Board informed the Veteran that the Veteran's Law Judge who conducted the June 2002 hearing is no longer employed by the Board.  As a result, the Veteran was given the option to testify at another Board hearing before a different Veteran's Law Judge.  In a March 2011 response, the Veteran's attorney indicated that the Veteran desired another video-conference hearing.

As the RO schedules Board video-conference hearings, a remand of this matter for the RO to schedule the requested video-conference hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video-conference hearing, as appropriate.  The RO should notify the Veteran and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

